Citation Nr: 1640416	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  11-15 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder manifested by sores.  

2.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to March 1982, and from November 1984 to April 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to Montgomery, Alabama.

This appeal was remanded by the Board in February 2016 in order to provide the Veteran VA examinations for his claimed skin and lumbar spine disorders.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a skin disorder, to include manifestations of sores.  He has been diagnosed as having neurodermatitis, and treatment records show that he has been treated for pruritic lesions.  A buddy statement received in September 2009 indicated that the Veteran experienced an allergic reaction to chemicals that were used to wash the airplanes while stationed at Eglin Air Force Base.  The Veteran reportedly broke out in bumps and blisters.  

The Veteran was afforded a March 2016 VA examination, and the examiner considered the lay statement regarding the possibility that the Veteran's skin conditions were caused by chemicals used to wash planes in service.  Nevertheless, the examiner opined that the service treatment records did not show treatment for a rash, and that the Veteran did not have an ongoing recurrent cystic skin disorder, but rather, was treated on one occasion in service for a sore on his cheek.  


In an April 2016 opinion, the same examiner summarized her conclusions.  She noted that the Veteran had a cyst on his cheek in service, which resolved, and did not currently have recurrent cysts or sores; the Veteran's neurodermatitis had its onset in 2009, and was caused by recurrent physical trauma from habitual scratching resulting in thickened skin, and a single cyst years earlier did not lead to or cause neurodermatitis many years later.  

The Board finds that the examiner's VA opinions regarding the skin did not adequately consider the lay statements regarding the Veteran's allergic reaction to the chemicals used to wash airplanes in-service, described as bumps and blisters.  As such, remand for another VA opinion is necessary.  

The Veteran also seeks entitlement to service connection for a lumbar spine disorder.  The Veteran experienced in-service back spasms in 1986.  Following discharge, the Veteran injured his back at work in 1992, resulting in back surgery.  He underwent additional back surgeries in 1993 and 2005.  The Veteran has been diagnosed as having degenerative arthritis of the spine since 1992.

Following a March 2016 VA examination of the Veteran's spine, the examiner opined that the claimed condition was less likely than not related to service because there was no documentation to support that the Veteran's report of onset of low back pain in 1986 was ongoing until he required surgery in 1992.  The examiner reasoned that if the Veteran's low back pain was as significant as he reported, then it would be expected that some record should exist, either for physical profiles when his pain was worse, or for treatment.  

In April 2016 the same examiner reasoned that the Veteran was treated for acute lumbar spasm in service and responded to therapy, with no notation of chronic low back symptoms or diagnosis related to the back.  The examiner emphasized that the Veteran did not require a profile or limitation of duties due to ongoing back symptoms during service.  The examiner noted that several years after service the Veteran slipped at work injuring his back and resulting in the need for surgery, after which he had chronic low back pain.  

The examiner's opinion is inadequate because it relied on an absence of records without adequately discussing the lay statements.  The Board notes that personnel records are not currently associated with the record; however, they are of particular import where the VA examiner has referenced an absence of physical profile to support a negative nexus opinion for the Veteran's lumbar spine.  In addition, the examiner failed to account for lay statements that the Veteran, out of concern about losing his flight status, did not seek treatment for his back pain.  In that regard, the September 2009 buddy statement indicates that the Veteran severely hurt his back on the flightline, but did not want to go to the doctor for fear of losing his flight status and pay.  The Board finds that the lay statements regarding the Veteran's in-service back pain are consistent and credible.  

Remand is necessary to verify the Veteran's service and to obtain his service and personnel records, to include National Guard records.  For instance, the DD Form 214 corresponding to the Veteran's service dates from 1984 to 1988 is not of record, although such dates are referenced by a PIES report and in the previous Board remand.  

Remand to obtain fully adequate VA opinions regarding the etiology of the Veteran's skin and lumbar spine disorders is necessary.  Specifically, the examiner must address the lay statements of record regarding the Veteran's reported allergic skin reaction to chemicals used to wash airplanes, as well as reports of the Veteran's back injury and symptomatology in service.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the record all outstanding available service personnel records, to include outstanding DD Form(s) 214, and service treatment records to include those from the Alabama Air National Guard Reserve.  

2.  Then, after pertinent records are obtained, but whether or not records are obtained, request a VA opinion, and if the examiner deems it necessary, an examination, regarding the nature and etiology of the Veteran's claimed skin and lumbar spine disorders.  

The examiner(s) should be provided access to Virtual VA and VBMS for claims folder review and such review should be documented in the report.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.  

The examiner should opine as to whether it is at least as likely as not that the Veteran's: 

(1) skin disorder is causally or etiologically related to service, to include exposure to chemical cleaning agents;

(2) lumbar spine disorder is causally or etiologically related to service, manifested during active service, or manifested within one year of a period of active service lasting 90 days or more.  

The examiner must address the lay statements of record regarding the Veteran's reported allergic skin reaction to chemicals used to wash airplanes, as well as reports of the Veteran's back injury and symptomatology in service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions must be provided.  

3.  The AOJ should review the examination reports to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  The case should then be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


